DETAILED ACTION
The following is in reply the applicants’ submission filed on February 16, 2021.
Title/Abstract
Regarding the objections to the specification in the previous office action, these objections have been withdrawn for at least the following reasons.  Upon further consideration by the examiner, the Title does at least recite in part “Methods of Manufacture”, which corresponds to the scope of the claimed invention.  The abstract does recite specific implementations as to the overall nature of improvement of the invention and thus, the abstract is compliant with MPEP § 608.01(b).

35 U.S.C. 112(b)
The applicants’ statement on page 10 of the Appeal Brief has been paraphrased as follows.
The present specification (see at least para. [0068] -[0070]) does not teach that the photoresist remains after the etching processes are completed, which indicates that the language of claim 8, when read in light of the present specification, teaches the person of ordinary skill that the removing step is done after the etching step (emphasis added).

In light of this statement, this argument has been found to be persuasive.  The language of Claim 8 is clear and definite and thus, the rejection under 35 U.S.C. 112(b) has been withdrawn.

35 U.S.C. 103
The applicants’ statement on page 15 of the brief has been paraphrased as follows.

The failure of the prima facie case is readily apparent here where the principle of operation of Nakamura (a buildup process) is the opposite of the principle of operation of Takeuchi (an etching process). Since claim 1 is a method claim, it matters what the references actually say about how their respective methods are carried out—it is insufficient to show a structure at the end of the process and state that the combined structure supports changing the methods that made the different parts of it. 

This argument has been found to be persuasive and thus, it would not be obvious to combine Takeuchi with Nakamura.
Additionally, for reasons not necessarily expressed during prosecution, a further of review of Nakamura shows that the coupling steps (lines 2-4 of Claim 1) are not met in the following manner.  Figure 27 of the applicants’ specification shows a first dielectric layer (60) to be coupled, by direct contact, to a first side of a ceramic layer (66).  A second dielectric layer (90) is coupled, by direct contact, to a second side of the ceramic layer (66) opposite the first side of the ceramic layer.  
This is very different than what Nakamura shows, which is that the first dielectric layer (22) is coupled, not by direct contact, to the first side of a substrate layer (10, in Fig. 1C), due to intervening layers (12, 14, 16) that exists in between the first dielectric layer and the substrate layer.  The second dielectric layer (22) is coupled, not by direct contact, to a second side of the substrate layer (10) opposite the first side of the ceramic layer, again, with intervening layers (12, 14, 16) that exist in between the second dielectric layer and the substrate layer.
It is for these reasons that the rejections under 35 U.S.C. 103 in the last office action have been withdrawn.
Accordingly, Claims 1 through 10 have been allowed.
Claim Objections
Claim 8 is objected to because of the following informalities:  --the partially—should be inserted before “etching” (line 1); and “etching” (line 2) should be removed.
The suggestion above is merely to ensure consistency with the language earlier recited in Claim 1 (at lines 5-7).  It is noted that this suggestion is not to overcome any prior art or does not affect the scope of the claimed invention.  
Appropriate correction is required.

Conclusion
This application is in condition for allowance except for the following formal matters: 
To correct minor informalities in Claim 8.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896